Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nitin Joshi on 01/13/2022.

The application has been amended as follows: 
Please amend claim 1 of claims filed 12/27/2021 to the following:
	1. A radio frequency (RF) coil assembly for a magnetic resonance imaging (MRI) system, comprising: 
	a distributed capacitance loop portion comprising two parallel conductor wires encapsulated and separated by a dielectric material, the two parallel conductor wires maintained separate by the dielectric material along an entire length of the distributed capacitance loop portion between terminating ends thereof; 

	a coil-interfacing cable extending between the coupling electronics portion and an interfacing connector of the RF coil assembly; 
	wherein the coil interfacing cable includes at least one balun ; 
	wherein at least one terminating end is connected to the coupling electronics portion;
	wherein the impedance inverter circuit comprises an impedance matching network and an input balun having two input terminals and two output terminals; 
	wherein the input balun is connected between the decoupling circuit and the impedance matching network; and 
	wherein the one of the two output terminals of the input balun is connected to a ground connection and the other output terminal is connected to the impedance matching network.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 12, and 18, the closest prior art is considered previously cited Wong (US 6,980,000), Erickson (US 2007/0279061), and Bulumulla (US 2014/0091791).
	However, each of the references are silent in teaching “wherein the impedance inverter circuit comprises an impedance matching network and an input balun having two input terminals and two output terminals; wherein the input balun is connected between the 
	Therefore, claims independent 1, 12, and 18 are considered allowable. Claims 4-8, 11, 13, 15, 17, 19, 21-22, 24-32 are considered allowable for depending on one of said independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RISHI R PATEL/Primary Examiner, Art Unit 2896